Order affirmed, with twenty dollars costs and disbursements. No opinion. Present — Finch, P. J., Merrell, Martin, O’Malley and Townley, JJ.; Finch, P. J., and Merrell, J., dissent and vote to reverse and deny the motion on the ground that the title registered in the name of the defendant is merely descriptive of the matter published in the magazine, and that there can be no deception of the public as the magazines are of different size, printed on different quality of paper and are entirely dissimilar in appearance.